Case 1:20-cv-10701-DPW Document 122-5 Filed 09/24/20 Page 1of3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

MICHAEL MCCARTHY, et al.,

Plaintiffs, CIVIL ACTION NO.

-against- 1:20-cv-10701-DPW

CHARLES D. BAKER, et a.,

Defendants.

eee ee ee ee

 

DECLARATION OF ALAN GOTTLIEB
I, Alan Gottlieb, declare as follows:

1. Ihave personal knowledge of the facts stated herein, and if called as a witness, I
could competently testify to these facts. This declaration is executed in support of
Plaintiffs’ motion for Summary Judgment.

2. Iam the founder of the Second Amendment Foundation (“SAF”). Acting in
this role within the organization, I am familiar with SAF’s membership.

3. SAF is anon-profit corporation organized under the laws of Washington with,
its principal place of business in Bellevue, Washington. SAF seeks to preserve the
effectiveness of the Second Amendment through educational and legal action programs.
SAF has over 650,000 members and supporters nationwide, including members in
Massachusetts. SAF’s purpose includes education, research, publishing, and legal
action focusing on the constitutional right to own and possess firearms under the

Second Amendment, and the consequences of gun control.
Case 1:20-cv-10701-DPW Document 122-5 Filed 09/24/20 Page 2 of 3

4. The Court’s decision in this case directly impacts SAF’s organizational
interests, as well as SAF’s members and supporters in Massachusetts, who seek to
exercise their Second Amendment rights. SAF’s membership and donors consist of
Second Amendment supporters, people who own guns for self-defense and sport,
firearms dealers, shooting ranges, and elected officials who want to restore and protect
the right to keep and bear arms in Massachusetts. The relief that SAF seeks in this
lawsuit is germane and directly related to our organization’s purposes, and we are
therefore suing on SAF’s own behalf, and on behalf of our members.

5. By and through communications and discussions with SAF members, I am
aware that many of our members are concerned about the ability to purchase guns and
ammunition as most if not all of our members wish to exercise their fundamental
constitutional rights and have for lawful purposes including self-defense, proficiency
training, hunting, and sport, firearms and ammunition. Members have expressed
concern that, if a predicted second wave of COVID-19 comes to fruition, gun retailers
and ranges will be ordered to closed, cutting off those members ability to purchase guns
and ammunition as well as the ability to maintain proficiency.

6. SAF has also, itself, had to divert time and resources, including financial
resources to advance the causes set forth in this lawsuit, and to devote staff time and
attention to the matters that are being challenged in the lawsuit. Failure to obtain the
relief requested in the lawsuit would result in severe frustration of the purpose and
mission of our organization.

7. Our law-abiding adult members who are, like me, typical citizens without any
special government exemptions to the laws or special access to firearms, ammunition,

and government ranges, have been injured in the same manner described in the lawsuit
Case 1:20-cv-10701-DPW Document 122-5 Filed 09/24/20 Page 3 of 3

and motion, including as asserted by the Individual Plaintiffs. This lawsuit is brought to
vindicate our Massachusetts members’ right to lawfully purchase, own, use, and
maintain proficiency with rifles, shotguns, and handguns, and also brought in a
representative capacity to advance the rights of similarly-situated Massachusetts
residents and visitors who may be prohibited from buying rifles, shotguns, and
ammunition, or practicing at a range.

8. Accordingly, and for the reasons set forth in the motion and supporting
memorandum, we are respectfully requesting that the Court grant Summary Judgment,
so that Plaintiffs and Plaintiffs’ members, and others similarly situated to them can

exercise their fundamental constitutional rights.

I declare under penalty of perjury that the foregoing is true and correct. Executed

Abou Mi Xevtlll

Alan Gottlieb

on September 23, 2020.

 
